In my opinion, the motion for judgment notwithstanding the verdict was properly granted, because the appellant was guilty of contributory negligence as a matter of law. Upon this question, *Page 458 
the trial court, in a carefully prepared memorandum opinion, said:
"Plaintiff lived in this street in the apartment house directly opposite the point of collision. He knew that automobile travel going south on the street would normally travel on the west seventeen feet of the street, and his car occupying about six feet of the seventeen feet he was about to drive out into the remaining eleven feet ordinarily occupied by the south bound traffic. He honked the horn before he backed up; he lookedbefore he backed up; then of necessity he stopped his car; he shifted the gears; he cramped the wheels to pull out into the street. He honked his horn and he looked when he started to back up. Now from the time he took this look until he stopped backing, changed his gears, cramped the wheels and started to pull out into the street [that is, into the line of the southbound traffic] of necessity would take several seconds [the minds of men cannot differ as to that] and he took no other or further look than the one when he started to back up.
"A car traveling twenty miles per hour would travel, to all intents and purposes, thirty feet per second. On a city street everyone must anticipate that there is apt to be cars, at any time, traveling at a lawful rate of speed in the direction and over the portion of the street where such cars have a right to be. In ten seconds, at twenty miles per hour, a car would travel three hundred feet.
"The court cannot see how anyone can question the proposition that if the plaintiff had looked when, or after he started to pull out into the line of ordinary traffic, he would, or could, see the car of the defendant coming in this line of traffic in ample time to have avoided any collision, and this failure to look was the proximate cause of the collision."
After an examination of the evidence, I am of the opinion that the view of the trial court was correct, and I therefore dissent. *Page 459